EXHIBIT 10.1


July 9, 2018
Sears, Roebuck and Co.
3333 Beverly Road
Hoffman Estates, IL 60179    
Attn: James Henry & Neil Patel


Re: Letter Agreement Regarding Certain Charges Under the Retail Operations
Agreement between Sears, Roebuck and Co. (“Sears”) and Lands’ End, Inc. (“Land’s
End” and, together with Sears, the “Parties”) (the “Retail Ops Agreement”).
Capitalized terms not otherwise defined herein shall have the definitions
ascribed thereto in the Retail Ops Agreement.


Dear Messrs. Henry and Patel:


This Letter Agreement hereby amends the Retail Ops Agreement effective April 4,
2014, and sets forth the charges for certain returns under the same.


1.
RRC/CRC Charges. The Parties acknowledge that the Retail Ops Agreement provides
certain charges to be imposed on Lands’ End for (i) Inbound Vendor Cross Docking
and (ii) Disposition of Unsalable, Defective and Obsolete Goods as set forth on
pages A-13, A-14, and A-15 of Appendix #2 thereto which the parties desire to
revise effective February 1, 2018. Accordingly, the Parties hereby agree that
pages A-13, A-14, and A-15 are hereby amended as set forth in the column
entitled “Changes” on the attached Exhibit A.



2.
No Other Amendments. Except as expressly amended herein, the Retail Ops
Agreement shall continue in full force and effect in accordance with the terms
as if fully set forth herein.



If you agree to the terms of this Letter Agreement, please so acknowledge by
signing below and returning an executed copy to me at your soonest convenience.




Sincerely,


 
 
 
 
 
 
 
 
LANDS’ END, INC.


 
 
 
 
 
 
 
 
/s/ Claudia Mazo
 
 
 
Claudia Mazo


 
 
 
SVP Retail


 
 
 
 
 
 
 
 
 
 
 
 
 
AGREED AND ACKNOWLEDGED
 
 
 
 
 
 
 
SEARS, ROEBUCK AND CO.


 
 
 
 
 
 
 
By:
/s/ Robert Phelan
 
 
 
Its:
SVP, Finance
 
 
 
Date:
July 23, 2018
 
 
 
















--------------------------------------------------------------------------------





EXHIBIT A
Changes to Retail Operations Agreement with Sears, Roebuck and Co.
RRC (Pages A-13 and A-14)
 
Services
Fees/Methodology for Determining Fees
Changes
2.
Inbound Vendor Cross Docking


 
Current Fixed (Monthly): $32,600
Variable Handling: based on receipt and disbursement volume and vary by flowpath
(e.g., automatic cross-dock). Rate at actual cost.


Current Fixed (Monthly):
$21,190


 
•
SRC will provide cross-dock access into the Designated Company Stores.
 
 
•
Cross dock cartons by 2 forms:
 
 
 
 
 
1.1
Cross dock Inbound Vendor cartons from upstream DCs and move cartons to stores
while providing systemic information of contents (JIT, RIM Flow and Central
Stocking processes)


 
 
 
 
1.2
Cross dock Vendor Direct to Store cartons via servicing RRC (EMP Expedited
Merchandise Process)
 
Variable Handling: based on receipt and disbursement volume and vary by flowpath
(e.g., automatic cross-dock). Rate at actual cost.


 
 
 
 
1.2.1
RRC acknowledges the carton ID (no receipt) as arrived at RRC and ships out on
next store delivery
 
 
 
 
1.2.2
RRC passes vendor provided information via ASN to store. Store receipt triggers
payment to vendor.
 
 
 
•
Move cross dock cartons to stores on next outbound delivery. DCs do not stock
cross dock product


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ACD rate: $0.20/ctn


 
 
2014 Full RRC Rate Table:


 
 
 
 
 
 
 
 
 
 
Fixed: LE will be billed fixed amount set annually based upon previous year’s DC
handling expenses attributed to LE.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LE will be charged variable handling rates for RDC services for merchandise
shipped directly from an RRC to a LE store, if that service is requested at a
rate of actual cost.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rate & Fee Adjustments: On each anniversary of the Effective Date of this
Agreement, LE’s rates and fees are subject to an annual adjustment per SRC’s
cost structure.


Rate & Fee Adjustments: Before the beginning of each Fiscal Year hereafter, LE’s
Current Fixed (Monthly) Fee will be adjusted proportionately to changes to LE
Store Count. e.g. (Beg. FY2019 Stores/Beg FY 2018 Stores)*Current Fixed
(Monthly) Rate


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CRC (Pages A14 and A-15)
 
 
 
 
 
Services
Fees/Methodology for Determining Fees
Changes
2.
Disposition of Unsalable, Defective and Obsolete Goods
CRC handling services are billed on a per scan basis.
 
 
•
Process DC returns to Vendor via RA procedures (Return Authorization)
Rate at actual cost.
 
 
•
Provide liquidation service (sell to salvager, destroy/deface and dispose) per
LE direction


 
 
 
•
Manage the liquidation of damaged merchandise (assigned to damage bin) per LE
guidelines


Transportation rates are based on the average size of the item and charged per
scan. LE is assigned a rate based on the average cube per selling unit.
 
 
•
SRC manages store liquidation recoveries such as Store RA flowing via SRC's
reverse logistics network.
 
Fixed rate set at beginning of fiscal year based on changes to LE Store Count.
e.g. (Beg. FY2019/Beg. FY2018 Stores)* Current Fixed (Monthly) Rate


 
•
Salvage revenue is derived from recovery of salvageable merchandise. Rate is set
by BU in accordance with our agreement with third party(s).


Fixed rate set at beginning of year based on prior year actual fixed costs
attributed to LE. Fixed charges represent the portion of the CRC expense that
does not vary with volume.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2014 CRC Rates are as follows:
CRC Handling: $0.349/scan
Transportation: $0.130/scan
Supplies: $0.068/Scan
Fixed (Monthly): $16,611
Salvage Revenue: passed through based upon actual receipt.




Current Overall Scan Rate: $0.47
2018 CRC Handling Rate: $0.415/scan
2018 Transportation Rate: $0.130/scan
2018 Supplies Rate: $0.048/scan
2018 Total CRC Rate: $0.593/scan
2018 Fixed (Monthly): $10,289








